Citation Nr: 0601554	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  99-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a rating in excess of 10 percent for 
residuals of as right leg shrapnel wound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active honorable service from September 8, 
1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 rating action by the 
regional office.  In a July 1999 rating action the RO 
increased the rating for the veteran's right calf to 10 
percent disabling, effective May 28, 1998.  The Board 
remanded this case to the RO for further development in 
August 2003.  The case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The evidence does not demonstrate the existence of a 
hearing loss warranting service connection in either ear  

2.  The evidence does not demonstrate the existence of 
tinnitus.  

3.  The veteran failed to report for several scheduled 
examinations, including a May 2004 VA examination necessary 
to evaluate the current severity of his shrapnel wound to the 
right calf.  


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(2002): 38 C.F.R. § 3.385 (2005).  

2.  The veteran does not have tinnitus that was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for a shrapnel wound to the right calf have not been met.  
38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well- 
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in September 2004, the Board and VA's 
Appeals Management Center informed the appellant of evidence 
needed to substantiate his current claims. This letter 
together with information in the statement of the case and 
supplemental statements of the case told him what the 
evidence needed to show to prevail on the merits of the 
issues currently before us.  The letters also informed him of 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The September 2004 
letter specifically told him to send any relevant evidence in 
his possession.  The appellant did not respond to this 
communication.  

VA has obtained known treatment records, and has attempted to 
provide examinations needed to evaluate the veteran's claims.  
Because he has failed, without explanation to report for 
these examinations, further assistance could not aid him in 
substantiating his claims.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed.  However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.


I.	Factual Basis.  

On the veteran's September 1971 examination prior to service 
entrance, the veteran's ears were evaluated as normal.  
Audiometric testing revealed pure tone thresholds of 10, 5, 
0, 15, and 15 decibels in the right ear and 15, 0, 0, 15, and 
20 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 Hertz.  The veteran's service medical records contain no 
complaints or findings indicative of hearing loss and/or 
tinnitus.  Service medical records do show that the veteran 
was seen in April 1974 and complained about a fragment in his 
lower right calf.  He was told to wait until the "shrapnel 
comes up."  The veteran's examination prior to service 
discharge contained no pertinent findings on clinical 
evaluation.  Audiometric testing revealed pure tone 
thresholds of 25, 10, 5, and 10 decibels in the right ear and 
15, 5, 5, and 35 decibels in the left ear at 500, 1000, 2000, 
and 4000 Hertz.

During VA treatment in February 1999 the veteran gave a 
history of a shrapnel wound to the right calf with a fragment 
removed in 1976-1977.  Ever since that time, the veteran had 
experienced a numb area on the dorsal aspect of the ankle.  

The record indicates that VA orthopedic and audiological 
examinations were cancelled in November 2002 because the 
veteran failed to report.  Pursuant to the Board's August 
2003 remand, the veteran was scheduled for VA orthopedic and 
audiological examinations in April and May 2004, but these 
were cancelled when the veteran again failed to report.  

II.	Legal Analysis.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110. Service 
connection for high frequency neurosensory hearing loss may 
be granted on a presumptive basis if it manifests to a 
compensable degree within one year following discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for disability 
diagnosed after service if all the evidence indicates that it 
had its onset during service. 38 C.F.R. § 3.303(d) (2005).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

The courts have interpreted the law and regulations as 
meaning that service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b) of 38 C.F.R. 
§ 3.655. (2005). When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(2003).  

In regard to the veteran's claims for service connection for 
hearing loss and tinnitus, the Board stresses that the 
veteran has twice failed to report for examinations necessary 
to adjudication of these claims.  Since that is the case, the 
provisions of 38 C.F.R. § 3.655 mandate that these claims be 
adjudicated on the evidence already of record.  The evidence 
as currently constituted does not show competent medical 
findings indicative of either a hearing loss warranting 
service connection under 38 C.F.R. § 3.385 or that the 
veteran currently has tinnitus.  Since the evidence does not 
show the current existence of either of these disabilities, 
service connection for hearing loss and tinnitus must be 
denied.  

In regard to the veteran's claim for an increased rating for 
his shrapnel wound to the right calf, the Board notes that 
the veteran has failed to report on two occasions for VA 
examinations necessary to ascertain the current severity of 
this disability.  Under these circumstances, the provisions 
of 38 C.F.R. § 3.655 mandate that the claim be denied.  
Therefore, an evaluation in excess of 10 percent for this 
disability must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

An evaluation in excess of 10 percent for a shrapnel wound to 
the right calf is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


